Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is being given back to 11/13/2018.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
Status of Claims
This action is in reply to the RCE filed on 04/04/2022.
Claims 1, 2, and 18 are currently amended.
Claims 10-17 are cancelled.
Claims 1-9 and 18-20 are currently pending and have been examined.
Claims 1-9 and 18-20 are currently rejected.
This action is made NON-FINAL.
Response to Arguments
Applicant’s arguments filed 04/04/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with regards to the art rejections have been considered and are not persuasive. Applicant argues that the system of Kim can only detect passengers and is incapable of detecting the “driver” of the vehicle. However, the examiner maintains that the “driver” of the vehicle is also a passenger of the vehicle because they are someone who is riding inside the vehicle. The applicant appears to suggest that Kim is capable of detecting people inside the vehicle except for in the driver seat. This suggestion appears without merit because any system capable of detecting the conditions of passengers would be also be able to detect the condition of the “driver” barring any explanation to the contrary. Also since the vehicle in both Kim and the present application are autonomous vehicles the “driver” is not driving the vehicle, just a passenger sitting in the drivers seat that is capable to take over in the case of autonomous driving disengagement. Even if the applicant were to adopt this scope of the term “driver”, Kim explicitly includes the person in the drivers seat as a “passenger” and therefore Kim’s usage of the term “passenger” in the mapped limitations includes the driver and therefore reads on the claims. This can be seen by at least this excerpt from fig. 13 
    PNG
    media_image1.png
    107
    270
    media_image1.png
    Greyscale
 and paragraph 210 “Thus, in some cases, a passenger who has a driver's license may need to sit on the driver's seat. When a passenger sits on the driver's seat, the autonomous driving vehicle 840 according to the present disclosure can determine whether the passenger has a driver's license (S1330). For example, the autonomous driving vehicle 840 can determine whether the passenger sitting on the driver's seat has a driver's license based on passenger information received from the server 840.” Since the “driver” is also referred to as a “passenger” in Kim, the applicant’s arguments are not found persuasive and the rejections are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla (U.S. Pat. No. 9,581,997) in view of Kim (U.S. Pub. No. 2018/0136655).
Regarding claim 1:
Penilla teaches:
A parking control device (fig. 1, cloud processing system 120), comprising:
a storage storing an electronic map of a parking lot (fig. 8, mapping data 210; cloud processing 120, where databases holding data of location with self-park functions 402 can be monitored and managed. In one embodiment, the various locations and sets of GPS location information can be stored in a database, and that data can be updated with location data updating 404.  [col 14, lines 22-27]);
a collector (fig. 1, sensor data processor 104) configured to collect sensor data from a sensor in the parking lot (Sensors within garage 100 can also include information concerning the volume or areas of individual parking designated physical or virtual spots within garage 100. This additional sensor data can be transferred to a sensor data processor 104 of garage 100. [col 9, lines 22-26]);
a communicator configured to receive vehicle information from a vehicle which enters the parking lot (vehicle location data 108 of each of the vehicles, structures or objects that are proximate the garage 100 can communicate their location data to cloud processing 120 so that information concerning the garage 100. Sensors that are fixed as well as sensors within garage 100 can locate- or identify moving objects which can be communicated to the cloud processing system along with data of the vehicle location data 108. Vehicle control data 110 can also be provided to cloud processing 120. Vehicle control data can include information that is provided to a specific vehicle to directing that vehicle to park. [col 9, lines 31-41]; examiner notes that cloud processing inherently has means for communicating with the vehicle as is shown by the line connecting vehicle location data 108 to cloud processing 120 as shown in fig. 1.);
and a controller configured to monitor a location and movement of the vehicle based on the electronic map (The self-park process acting to control the vehicle to automatically move from a current location to a destination location in the self-park location, and the current location and the destination location are updated dynamically as the current location of the vehicle changes and based on conditions of the destination location. Vehicles can be dropped off, registered for self-parking via a smartphone, and the vehicle moves to an available parking location. [abstract]; the vehicle electronics can accept mapping data 210, which may be updated dynamically as noted above. The mapping data can be provided to the self-park controller 454 of the vehicle. [col 14, lines 50-53), calculate a driving trajectory to a parking space (This information is provided to cloud processing 120 and such information can assist in stopping the vehicle from colliding with human 200. In one embodiment, cloud processing 120 may communicate with one or all of the fixed sensors of location A, some of the fixed sensors, data produced by the sensors, data produced by other vehicles within the location, information generated by the moving vehicle that is traversing between the current location and destination location, etc. This information is being communicated and exchanged with cloud processing 120, as each vehicle will include processing power as noted above to communicate over the Internet concerning its location, its movement, its relative movement other vehicles, and a programmed path which the vehicle is to traverse. [col 11, lines 29-42]; The cloud processing system can therefore provide parking instructions to the vehicle (for example vehicle v3) that is to be parked and location A 250. The instructions can include how to move the vehicle within the parking structure, or simply provide the mapping data of the vehicle to allow electronics within the vehicle to traverse the vehicle within the location. [col 13, lines 9-15]; the mapping data identifying a path within the self-park location and coordinates of at least one physical structure within the self-park location to avoid a collision of the vehicle with the at least one physical structure when the vehicle is automatically moved within the self-park location [claim 1]) selected by a driver of the vehicle (Information provided to a specific vehicle can include, for example, an operator of the garage 100 enabling a user to select or identify a desired parking location for the vehicle in garage 100. [col 9, liens 47-50]) based on the sensor data and the vehicle information (fig. 8, cloud processor 120 using vehicle data 406, 408, 410, and 412 to develop mapping data 210; In one embodiment, cloud processing 120 may communicate with one or all of the fixed sensors of location A, some of the fixed sensors, data produced by the sensors, data produced by other vehicles within the location, information generated by the moving vehicle that is traversing between the current location and destination location, etc. [col 11, lines 29-42]), and provide information about the calculated driving trajectory to the vehicle (this data can be provided to the self-park controller 454 and the self-park controller 454 can communicate with the drive control 456. Drive control 456 can then communicate with the vehicle systems to move the vehicle to a desired location. [col 14, lines 63-67]),
wherein the vehicle is an autonomous vehicle (automatic remote driving 168 vehicles [col 10, lines 53-54]),
Penilla does not teach, however Kim (US) teaches:
wherein the controller (a controller 170 [0044]) is configured to:
compulsorily move the autonomous vehicle to a waiting space (after the autonomous driving vehicle 840 is parked in the second destination, if the passenger does not get out even after the lapse of a predetermined time, the autonomous driving vehicle 840 can perform autonomous driving to a location satisfying a predetermined condition (S2070). The location satisfying the predetermined condition may be, for example, a closest police station or a management office managing the autonomous driving taxi service. [0255]), when the driver of the autonomous vehicle does not alight from the autonomous vehicle (fig. 20; the passenger may not be able to get out, for example if the passenger is asleep or otherwise incapacitated. In such scenarios, at the time of the second warning, the second warning can be output with a degree that is greater than a threshold, for example to wake the passenger. After the second warning is output, if the passenger does not get out even after the lapse of a predetermined time, the autonomous driving vehicle 840 may, for example, determine that the passenger's situation is abnormal, and inform the server 820 that the passenger cannot get out (S2050). [0254]),
and call a parking manager (the autonomous driving vehicle 840 may, for example, determine that the passenger's situation is abnormal, and inform the server 820 that the passenger cannot get out (S2050). [0254]; when the passenger is asleep or otherwise incapacitated, the manager can attempt to make a call to an emergency contact number of the passenger or can transmit a command for moving to the police station to the autonomous driving vehicle 840. [0257]), when motion of the driver is not detected (the passenger may not be able to get out, for example if the passenger is asleep or otherwise incapacitated. In such scenarios, at the time of the second warning, the second warning can be output with a degree that is greater than a threshold, for example to wake the passenger. After the second warning is output, if the passenger does not get out even after the lapse of a predetermined time, the autonomous driving vehicle 840 may, for example, determine that the passenger's situation is abnormal, and inform the server 820 that the passenger cannot get out (S2050). [0254]) within a predetermined time (if the passenger does not get out even after the lapse of a predetermined time [0255]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Penilla to include the teachings as taught by Kim (US) to allow for vehicles to not block the valet drop off area by moving the vehicles in a prompt manner which limits wait times and increases efficiency.
Regarding claim 2:
Penilla in view of Kim teaches all the limitations of claim 1, upon which this claim is dependent.
Penilla further teaches:
the electronic map is a three-dimensional (3D) electronic map (The mapping data associated with the various locations can include locations of objects in the real world. The objects in the real world can include roads, sidewalks, buildings, barriers, fencing, parking structures, walls or obstacles within a location, doors, positioning of walls, location information of other vehicles within a location, sensor data associated with various locations, mapping data that outlines the geometries of a building or vehicle, sensor location that is static and/or dynamic, area and volume information within buildings, structures or areas, sensors for detecting movement or presence of obstacles within a location, data identifying occupancy a specific locations such as parking structure parking spaces, etc. [col 6, lines 25-37]; garage 100 may have a plurality of floors or levels. The vehicle can now traverse automatically to a specific floor and find the parking spot at which the vehicle will be stationed. [col 10, lines 13-17]; examiner is interpreting the mapping data to store three dimensional data since the reference discusses multiple levels which require height data to full realized the position of the vehicle in such circumstances.).
Regarding claim 4:
Penilla in view of Kim teaches all the limitations of claim 2, upon which this claim is dependent.
Penilla further teaches:
 generate a two-dimensional (2D) electronic map on which empty parking spaces of the parking lot are displayed (see at least fig. 1, 3, 5, and 15) and transmit the generated 2D electronic map to the autonomous vehicle (FIG. 7 shows an example where a vehicle has entered a proximity zone around a specific location, and the vehicle has communicated with cloud processing 210 as well as the location. In this example, if the vehicle enters the proximity of a specific location, that vehicle will be provided with mapping data of that location. In one embodiment, the mapping data can include the data associated with the location such as the coordinates of the physical structures, and/or moving objects within a location. However, the mapping data can be simply made accessible to the vehicle, without downloading. [col 13 line 61 - col 14 line 4]; examiner notes that providing a 2D or 3D map would be a routine operation based on the topography of the parking area (flat vs stacked parking levels).);
and receive information about the parking space selected by the driver from the autonomous vehicle (Information provided to a specific vehicle can include, for example, an operator of the garage 100 enabling a user to select or identify a desired parking location for the vehicle in garage 100. In one embodiment, a user may approach garage 100 and desires to park his or her vehicle in garage 100. At the entrance of garage 100, the user can identify a parking space for the vehicle and then exit the vehicle. The vehicle is then automatically moved to the desired or specific parking spot identified either by the vehicle's user or by a garage 100 operator. [col 9, lines 47-56]).  
Regarding claim 5:
Penilla in view of Kim teaches all the limitations of claim 4, upon which this claim is dependent.
Penilla further teaches:
randomly assign the parking space (a parking spot that the garage 100 designates for that vehicle. [col 10, lines 1-3]; Although the reference does not explicitly state the space is designated randomly, there are a finite amount of known ways to assign available parking spaces, such as randomly or closest available. The examiner notes that having a computer assign a parking space randomly would be well within the scope of a person having ordinary skill in the art at the time of filing.), when there is no selection of the driver (Once programmed by the vehicle user, the vehicle can proceed to automatically move to the desired parking spot or a parking spot that the garage 100 designates for that vehicle. [col 10, lines 1-3]; examiner is interpreting that the system would only chose the parking spot in a scenario the driver declines to choose a desired location.) [within a threshold time.]
Kim (US) further teaches:
within a threshold time (after the autonomous driving vehicle 840 is parked in the second destination, if the passenger does not get out even after the lapse of a predetermined time, the autonomous driving vehicle 840 can perform autonomous driving to a location satisfying a predetermined condition (S2070). [0255]).
Regarding claim 18:
Penilla teaches:
A parking control system for an autonomous vehicle (fig. 1, cloud processing system 120), the system comprising:
a parking control device (fig. 1, cloud processing system 120) configured to monitor a location and movement of the autonomous vehicle which enters a parking lot (The self-park process acting to control the vehicle to automatically move from a current location to a destination location in the self-park location, and the current location and the destination location are updated dynamically as the current location of the vehicle changes and based on conditions of the destination location. Vehicles can be dropped off, registered for self-parking via a smartphone, and the vehicle moves to an available parking location. [abstract]; the vehicle electronics can accept mapping data 210, which may be updated dynamically as noted above. The mapping data can be provided to the self-park controller 454 of the vehicle. [col 14, lines 50-53), based on a 3D electronic map of the parking lot (The mapping data associated with the various locations can include locations of objects in the real world. The objects in the real world can include roads, sidewalks, buildings, barriers, fencing, parking structures, walls or obstacles within a location, doors, positioning of walls, location information of other vehicles within a location, sensor data associated with various locations, mapping data that outlines the geometries of a building or vehicle, sensor location that is static and/or dynamic, area and volume information within buildings, structures or areas, sensors for detecting movement or presence of obstacles within a location, data identifying occupancy a specific locations such as parking structure parking spaces, etc. [col 6, lines 25-37]; garage 100 may have a plurality of floors or levels. The vehicle can now traverse automatically to a specific floor and find the parking spot at which the vehicle will be stationed. [col 10, lines 13-17]; examiner is interpreting the mapping data to store three dimensional data since the reference discusses multiple levels which require height data to full realized the position of the vehicle in such circumstances.), calculate a driving trajectory to a parking space (This information is provided to cloud processing 120 and such information can assist in stopping the vehicle from colliding with human 200. In one embodiment, cloud processing 120 may communicate with one or all of the fixed sensors of location A, some of the fixed sensors, data produced by the sensors, data produced by other vehicles within the location, information generated by the moving vehicle that is traversing between the current location and destination location, etc. This information is being communicated and exchanged with cloud processing 120, as each vehicle will include processing power as noted above to communicate over the Internet concerning its location, its movement, its relative movement other vehicles, and a programmed path which the vehicle is to traverse. [col 11, lines 29-42]) selected by a driver of the autonomous vehicle (Information provided to a specific vehicle can include, for example, an operator of the garage 100 enabling a user to select or identify a desired parking location for the vehicle in garage 100. [col 9, liens 47-50]) based on sensor data collected from various sensor in the parking lot and vehicle information received from the autonomous vehicle (In one embodiment, cloud processing 120 may communicate with one or all of the fixed sensors of location A, some of the fixed sensors, data produced by the sensors, data produced by other vehicles within the location, information generated by the moving vehicle that is traversing between the current location and destination location, etc. [col 11, lines 29-42]), and provide information about the calculated driving trajectory to the autonomous vehicle (this data can be provided to the self-park controller 454 and the self-park controller 454 can communicate with the drive control 456. Drive control 456 can then communicate with the vehicle systems to move the vehicle to a desired location. [col 14, lines 63-67]), the autonomous vehicle traveling to the parking space based on the driving trajectory received from the parking control device and parking in the parking space (a system 1500 where a parking area 1506 may exist in conjunction with an automatic parking drop-off location 1502. Vehicles that are equipped to use auto parking facilities may use auto park drop off locations such as 1502 to exit their vehicle before their vehicle proceeds to automatically park itself in a given parking location. In this example, a vehicle B has the ability, through the use of its communication sensor 1404, to communicate with cloud processing 120, parking location sensor 1504 and individual parking spot sensors 1408 as well as other vehicle's communication sensors 
(vehicle C in this case) in order to safely guide the automatically parking vehicle B without human interaction. [col 17, lines 50-62]).
Penilla does not teach, however Kim (US) teaches:
wherein the parking control device (a controller 170 [0044]) is configured to:
compulsorily move the autonomous vehicle to a waiting space (after the autonomous driving vehicle 840 is parked in the second destination, if the passenger does not get out even after the lapse of a predetermined time, the autonomous driving vehicle 840 can perform autonomous driving to a location satisfying a predetermined condition (S2070). The location satisfying the predetermined condition may be, for example, a closest police station or a management office managing the autonomous driving taxi service. [0255]), when the driver of the autonomous vehicle does not alight from the autonomous vehicle (fig. 20; the passenger may not be able to get out, for example if the passenger is asleep or otherwise incapacitated. In such scenarios, at the time of the second warning, the second warning can be output with a degree that is greater than a threshold, for example to wake the passenger. After the second warning is output, if the passenger does not get out even after the lapse of a predetermined time, the autonomous driving vehicle 840 may, for example, determine that the passenger's situation is abnormal, and inform the server 820 that the passenger cannot get out (S2050). [0254]),
and call a parking manager (the autonomous driving vehicle 840 may, for example, determine that the passenger's situation is abnormal, and inform the server 820 that the passenger cannot get out (S2050). [0254]; when the passenger is asleep or otherwise incapacitated, the manager can attempt to make a call to an emergency contact number of the passenger or can transmit a command for moving to the police station to the autonomous driving vehicle 840. [0257]), when motion of the driver is not detected (the passenger may not be able to get out, for example if the passenger is asleep or otherwise incapacitated. In such scenarios, at the time of the second warning, the second warning can be output with a degree that is greater than a threshold, for example to wake the passenger. After the second warning is output, if the passenger does not get out even after the lapse of a predetermined time, the autonomous driving vehicle 840 may, for example, determine that the passenger's situation is abnormal, and inform the server 820 that the passenger cannot get out (S2050). [0254]) within a predetermined time (if the passenger does not get out even after the lapse of a predetermined time [0255]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Penilla to include the teachings as taught by Kim (US) to allow for vehicles to not block the valet drop off area by moving the vehicles in a prompt manner which limits wait times and increases efficiency.
Claims 3, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla (U.S. Pat. No. 9,581,997) in view of Kim (U.S. Pub. No. 2018/0136655) in further view of Kim (KR 101711797).
Regarding claim 3:
Penilla in view of Kim teaches all the limitations of claim 2, upon which this claim is dependent.
Penilla further teaches:
assign an ID to the autonomous vehicle (examiner is interpreting the registration process to inherently assign an ID to the vehicle.), when the autonomous vehicle enters the parking lot (instructing the vehicle to proceed with the self-park process is initiated via a remote computing device, and the remote computing device is a computing device that is either portable or not portable and the computing device has access to the Internet to communicate with cloud services, the cloud services including an account for users to register their vehicles and access historical data and set control data for the registered vehicles. [col 4, lines 14-21]; Vehicles can be dropped off, registered for self-parking via a smartphone, and the vehicle moves to an available parking location. [abstract]);
Penilla in view of Kim (US) does not explicitly teach, however Kim (KR) teaches:
assign an ID to the autonomous vehicle (the control unit 1800 of the parking management system 1100 may assign an ID corresponding to the vehicle number of the autonomous vehicle 100, and the previously given ID information may be stored in the memory 1160. [page 9-10]), [when the autonomous vehicle enters the parking lot];
and identify the vehicle information of the autonomous vehicle based on the assigned ID (In addition, for later billing service, the camera disposed at the parking lot entrance can photograph the autonomous vehicle 100 entering the parking lot, and the control unit 1800 can perform the step S210 of extracting the vehicle number. At this time, the control unit 1800 may further perform the step S220 of comparing the information (ID information) registered in advance in the parking management system 1100 with the extracted vehicle number, is. [page 12];  the control unit 1800 performs a step S830 of charging using the information (ID information) registered in advance in the parking management system 1100, the vehicle number extracted in the step S210, and the vehicle number extracted in the step S820 . Therefore, when the configuration of the present invention is applied, it becomes possible to provide a system and method for guiding a vehicle to a parking lot in an autonomous vehicle, and supporting the vehicle to park in an empty space in the parking lot. [page 13]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Penilla in view of Kim (US) to include the teachings as taught by Kim (KR) to allow for vehicle registration that can be tied to preferences and billing services (see page 12 regarding billing) which makes the automated valet process seamless and hassle-free.
Regarding claim 19:
Penilla in view of Kim (US) teaches all the limitations of claim 18, upon which this claim is dependent.
Penilla further teaches:
assign an ID to the autonomous vehicle (examiner is interpreting the registration process to inherently assign an ID to the vehicle.), when the autonomous vehicle enters the parking lot (instructing the vehicle to proceed with the self-park process is initiated via a remote computing device, and the remote computing device is a computing device that is either portable or not portable and the computing device has access to the Internet to communicate with cloud services, the cloud services including an account for users to register their vehicles and access historical data and set control data for the registered vehicles. [col 4, lines 14-21]; Vehicles can be dropped off, registered for self-parking via a smartphone, and the vehicle moves to an available parking location. [abstract]);
generate a 2D electronic map on which empty parking spaces of the parking lot are displayed and transmit the generated 2D electronic map to the autonomous vehicle (FIG. 7 shows an example where a vehicle has entered a proximity zone around a specific location, and the vehicle has communicated with cloud processing 210 as well as the location. In this example, if the vehicle enters the proximity of a specific location, that vehicle will be provided with mapping data of that location. In one embodiment, the mapping data can include the data associated with the location such as the coordinates of the physical structures, and/or moving objects within a location. However, the mapping data can be simply made accessible to the vehicle, without downloading. [col 13 line 61 - col 14 line 4]; examiner notes that providing a 2D or 3D map would be a routine operation based on the topography of the parking area (flat vs stacked parking levels).); 
receive information about the parking space selected by the driver from the autonomous vehicle (Information provided to a specific vehicle can include, for example, an operator of the garage 100 enabling a user to select or identify a desired parking location for the vehicle in garage 100. In one embodiment, a user may approach garage 100 and desires to park his or her vehicle in garage 100. At the entrance of garage 100, the user can identify a parking space for the vehicle and then exit the vehicle. The vehicle is then automatically moved to the desired or specific parking spot identified either by the vehicle's user or by a garage 100 operator. [col 9, lines 47-56]); 
calculate the driving trajectory (a system 1500 where a parking area 1506 may exist in conjunction with an automatic parking drop-off location 1502. Vehicles that are equipped to use auto parking facilities may use auto park drop off locations such as 1502 to exit their vehicle before their vehicle proceeds to automatically park itself in a given parking location. In this example, a vehicle B has the ability, through the use of its communication sensor 1404, to communicate with cloud processing 120, parking location sensor 1504 and individual parking spot sensors 1408 as well as other vehicle's communication sensors (vehicle C in this case) in order to safely guide the automatically parking vehicle B without human interaction. [col 17, lines 50-62]), when autonomous valet parking is selected by the driver of the autonomous vehicle (an automatic parking drop-off location 1502 . [col 17, lines 50-62]; examiner is interpreting that having the driver drop off the vehicle in drop off location 1502 as selecting the autonomous valet parking.).
Penilla in view of Kim (US) does not explicitly teach, however Kim (KR) teaches:
assign an ID to the autonomous vehicle (the control unit 1800 of the parking management system 1100 may assign an ID corresponding to the vehicle number of the autonomous vehicle 100, and the previously given ID information may be stored in the memory 1160. [page 9-10]), [when the autonomous vehicle enters the parking lot];
identify the vehicle information of the autonomous vehicle based on the assigned ID (In addition, for later billing service, the camera disposed at the parking lot entrance can photograph the autonomous vehicle 100 entering the parking lot, and the control unit 1800 can perform the step S210 of extracting the vehicle number. At this time, the control unit 1800 may further perform the step S220 of comparing the information (ID information) registered in advance in the parking management system 1100 with the extracted vehicle number, is. [page 12];  the control unit 1800 performs a step S830 of charging using the information (ID information) registered in advance in the parking management system 1100, the vehicle number extracted in the step S210, and the vehicle number extracted in the step S820 . Therefore, when the configuration of the present invention is applied, it becomes possible to provide a system and method for guiding a vehicle to a parking lot in an autonomous vehicle, and supporting the vehicle to park in an empty space in the parking lot. [page 13]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Penilla in view of Kim (US) to include the teachings as taught by Kim (KR) to allow for vehicle registration that can be tied to preferences and billing services (see page 12 regarding billing) which makes the automated valet process seamless and hassle-free.
Regarding claim 20:
Penilla in view of Kim (US) and Kim (KR) teaches all the limitations of claim 19, upon which this claim is dependent.
Penilla further teaches:
transmit the vehicle information used to calculate the driving trajectory to the parking control device (This information is provided to cloud processing 120 and such information can assist in stopping the vehicle from colliding with human 200. In one embodiment, cloud processing 120 may communicate with one or all of the fixed sensors of location A, some of the fixed sensors, data produced by the sensors, data produced by other vehicles within the location, information generated by the moving vehicle that is traversing between the current location and destination location, etc. This information is being communicated and exchanged with cloud processing 120, as each vehicle will include processing power as noted above to communicate over the Internet concerning its location, its movement, its relative movement other vehicles, and a programmed path which the vehicle is to traverse. [col 11, lines 29-42]); 
receive the 2D electronic map on which the empty parking spaces of the parking lot are displayed from the parking control device (FIG. 7 shows an example where a vehicle has entered a proximity zone around a specific location, and the vehicle has communicated with cloud processing 210 as well as the location. In this example, if the vehicle enters the proximity of a specific location, that vehicle will be provided with mapping data of that location. In one embodiment, the mapping data can include the data associated with the location such as the coordinates of the physical structures, and/or moving objects within a location. However, the mapping data can be simply made accessible to the vehicle, without downloading. [col 13 line 61 - col 14 line 4]; examiner notes that providing a 2D or 3D map would be a routine operation based on the topography of the parking area (flat vs stacked parking levels).); 
transmit the information about the parking space selected by the driver to the parking control device (Information provided to a specific vehicle can include, for example, an operator of the garage 100 enabling a user to select or identify a desired parking location for the vehicle in garage 100. In one embodiment, a user may approach garage 100 and desires to park his or her vehicle in garage 100. At the entrance of garage 100, the user can identify a parking space for the vehicle and then exit the vehicle. The vehicle is then automatically moved to the desired or specific parking spot identified either by the vehicle's user or by a garage 100 operator. [col 9, lines 47-56]); 
and move to the parking space based on the driving trajectory and park in the parking space (this data can be provided to the self-park controller 454 and the self-park controller 454 can communicate with the drive control 456. Drive control 456 can then communicate with the vehicle systems to move the vehicle to a desired location. [col 14, lines 63-67]).
Kim (KR) further teaches:
be assigned the ID from the parking control device (the control unit 1800 of the parking management system 1100 may assign an ID corresponding to the vehicle number of the autonomous vehicle 100, and the previously given ID information may be stored in the memory 1160. [page 9-10]); 
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla (U.S. Pat. No. 9,581,997) in view of Kim (U.S. Pub. No. 2018/0136655) in further view of Herz (U.S. Pub. No. 2018/0164817).
Regarding claim 6:
Penilla in view of Kim (US) teaches all the limitations of claim 2, upon which this claim is dependent.
Penilla further teaches:
allow the driver of the autonomous vehicle to select [direct parking] or autonomous valet parking (FIG. 15 shows one embodiment of a system 1500 where a parking area 1506 may exist in conjunction with an automatic parking drop-off location 1502. Vehicles that are equipped to use auto parking facilities may use auto park drop off locations such as 1502 to exit their vehicle before their vehicle proceeds to automatically park itself in a given parking location. [col 17, lines 50-56]; examiner notes that the use of "may use" implies a choice of the user as to whether they would like to be dropped off in the drop off zone or stay in the car while it parks.).
Penilla in view of Kim (US) does not explicitly teach, however Herz teaches:
allow the driver of the autonomous vehicle to select direct parking (the individual may first indicate the equivalent of “Let's go to the large retail store <LRS>”, and then using the second level, the individual may select from among the options “Park near the <main entrance>”, “Park near the <gardening entrance>”, “Park near the <appliance pickup entrance>”, etc., depending on the information available to the navigation manager regarding the individual's likely stopping point preferences with respect to the store. [0006]; examiner is interpreting that the user selecting a parking space as selecting "direct parking".) or [autonomous valet parking].
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Penilla in view of Kim (US) to include the teachings as taught by Herz to allow for voice commands that allow for the system to determine a desired parking location based on the context of the users request [0006].
Regarding claim 7:
Penilla in view of Kim (US) and  Herz teaches all the limitations of claim 6, upon which this claim is dependent.
Penilla further teaches:
calculate the driving trajectory to the parking space (a system 1500 where a parking area 1506 may exist in conjunction with an automatic parking drop-off location 1502. Vehicles that are equipped to use auto parking facilities may use auto park drop off locations such as 1502 to exit their vehicle before their vehicle proceeds to automatically park itself in a given parking location. In this example, a vehicle B has the ability, through the use of its communication sensor 1404, to communicate with cloud processing 120, parking location sensor 1504 and individual parking spot sensors 1408 as well as other vehicle's communication sensors (vehicle C in this case) in order to safely guide the automatically parking vehicle B without human interaction. [col 17, lines 50-62]) for the autonomous vehicle which selects the autonomous valet parking (an automatic parking drop-off location 1502. [col 17, lines 50-62]; examiner is interpreting that having the driver drop off the vehicle in drop off location 1502 as selecting the autonomous valet parking.).
Regarding claim 8:
Penilla in view of Kim (US) and Herz teaches all the limitations of claim 6, upon which this claim is dependent.
Herz further teaches:
monitor movement of the autonomous vehicle (fig. 11, step 1113; One or more vehicular movements to be performed to facilitate the intended task/goal may be identified by navigation manager (element 1113), e.g., based on the detected signals and on data sets indicating the vehicle's current external environment (collected from external cameras and/or other sensors). Optionally, feedback may be provided to the authorized individual to verify an authorized individual's intention, e.g., using a vocalized message or a display. [0064]) which selects the direct parking in real time (fig. 11, step 1110; the individual may first indicate the equivalent of “Let's go to the large retail store <LRS>”, and then using the second level, the individual may select from among the options “Park near the <main entrance>”, “Park near the <gardening entrance>”, “Park near the <appliance pickup entrance>”, etc., depending on the information available to the navigation manager regarding the individual's likely stopping point preferences with respect to the store. [0006]; examiner is interpreting that the user selecting a parking space as selecting "direct parking".);
Regarding claim 9:
Penilla in view of Kim (US) teaches all the limitations of claim 2, upon which this claim is dependent.
Penilla further teaches:
autonomous valet parking (an automatic parking drop-off location 1502. [col 17, lines 50-62]; examiner is interpreting that having the driver drop off the vehicle in drop off location 1502 as selecting the autonomous valet parking.)
and calculate and provide the driving trajectory to the parking space (a system 1500 where a parking area 1506 may exist in conjunction with an automatic parking drop-off location 1502. Vehicles that are equipped to use auto parking facilities may use auto park drop off locations such as 1502 to exit their vehicle before their vehicle proceeds to automatically park itself in a given parking location. In this example, a vehicle B has the ability, through the use of its communication sensor 1404, to communicate with cloud processing 120, parking location sensor 1504 and individual parking spot sensors 1408 as well as other vehicle's communication sensors (vehicle C in this case) in order to safely guide the automatically parking vehicle B without human interaction. [col 17, lines 50-62]).
Penilla in view of Kim (US) does not explicitly teach, however Herz teaches:
direct parking (fig. 11, step 1110; the individual may first indicate the equivalent of “Let's go to the large retail store <LRS>”, and then using the second level, the individual may select from among the options “Park near the <main entrance>”, “Park near the <gardening entrance>”, “Park near the <appliance pickup entrance>”, etc., depending on the information available to the navigation manager regarding the individual's likely stopping point preferences with respect to the store. [0006]; examiner is interpreting that the user selecting a parking space as selecting "direct parking".) 
Penilla in view of Kim (US) and Herz does not explicitly teach:
determine that autonomous valet parking is selected, when direct parking or the autonomous valet parking is not selected by the driver of the autonomous vehicle;
However, the examiner notes that making the choice of having autonomous valet parking be the fallback choice would have been obvious to try to a person having ordinary skill in the art at the time of filing. Penilla discloses a need and solution for performing automated valet parking. Herz discloses a need and solution for direct parking. Penilla also implies that there is the possibility of a choice between automated valet parking and direct parking that the driver can make. Automated valet parking and direct parking are the only two possibilities for autonomously parking car. It is also well within the scope of an automated system to have a fallback default choice to act upon should a situation arise where no choice is made by the driver. Therefore it would have been “obvious to try” to have the automated valet parking mode be the default choice when presented with the two possible options. See MPEP 2143 (I)(E).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665